Citation Nr: 1535150	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  11-12 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for type II diabetes mellitus from February 10, 2009 to April 10, 2014.

2.  Entitlement to a rating in excess of 60 percent for type II diabetes mellitus from April 11, 2014.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from February 1971 to November 1973.

This matter is before the Board of Veterans' Appeals (Board) following Board Remands in February 2014 and November 2014.  This matter was originally on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In March 2013, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  A transcript of that hearing is of record.  In June 2015, the Veteran and his representative were advised that he had the right to a new Board hearing.  The Veteran was advised that if a response was not received within 30 days it would be assumed that he did not want another hearing and that the Board would proceed accordingly.  No response has been received.  As such, the case has been reassigned to the undersigned.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issue of entitlement to an initial rating in excess of 20 percent for type II diabetes mellitus from February 10, 2009 to April 10, 2014, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

From April 11, 2014, the Veteran's diabetes did not require regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider.


CONCLUSION OF LAW

The criteria for an evaluation higher than 60 percent for type II diabetes mellitus from April 11, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.119, Diagnostic Code 7913.


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Board's February 2014 Remand, the Appeals Management Center (AMC) obtained VA medical records from Houston VA Medical Center, scheduled a VA examination to determine the severity of the Veteran's diabetes mellitus, readjudicated the Veteran's claim, and issued a Supplemental Statement of the Case.  Pursuant to the Board's November 2014, the AMC requested that the Veteran authorize VA to obtain records of hospitalization at Matagorda General,  readjudicated the Veteran's claim, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's February and November 2014 Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.   VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran is appealing the original assignments of disability evaluations following an award of service connection for type II diabetes mellitus.  As such, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

A 60-percent evaluation has been assigned since April 11, 2014, for the Veteran's diabetes under 38 C.F.R. § 4.119, Diagnostic Code 7913.  Pursuant to that diagnostic code, a 60-percent evaluation is warranted when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  

A 100-percent evaluation is warranted when the diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Note 2 to Diagnostic Code 7913 provides that compensable complications of diabetes are to be separately evaluated unless they are part of the criteria used to support a 100 percent rating, and that noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  The Veteran has been granted service connection for the following disabilities secondary to his diabetes:  diabetic neuropathy of the upper and lower extremities, tinea cruris and onychomycosis of the bilateral toenails, bilateral cataracts, and erectile dysfunction. 

On VA examination on April 11, 2014, the examiner noted that the date of onset of diabetes was 1994 and that his treatment included prescribed an oral hypoglycemic agent and insulin, one injection per day.  The examiner noted that the Veteran did not require regulation of activities as part of medical management of diabetes mellitus.  The examiner noted that the Veteran's visits to his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions were less than twice per month and that the Veteran had one hospitalization for episodes of ketoacidosis or hypoglycemic reaction, but no episodes of hypoglycemia, over the prior 12-month period.  The examiner noted that the Veteran did not have progressive unintentional weight loss attributable to diabetes mellitus.  

The Board finds that there is no basis for an evaluation higher than the assigned 60 percent rating since April 11, 2014.  The above evidence reflects that the Veteran's symptoms have not more nearly approximated the criteria for a 100 percent rating, as it does not reflect that there have been episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider plus progressive loss of weight and strength or compensable complications not separately evaluated.

As such, the preponderance of the evidence is against an evaluation higher than 60 percent from April 11, 2014.

The discussion above reflects that the symptoms of the Veteran's type II diabetes mellitus are contemplated by the applicable rating criteria.  The effects of his have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  In the present case, there is no indication in the record that reasonably raised a claim of entitlement to a TDIU.


ORDER

Entitlement to a rating in excess of 60 percent for type II diabetes mellitus from April 11, 2014 is denied.


REMAND

A 20-percent evaluation has been assigned from February 10, 2009 to April 10, 2014, for the Veteran's diabetes under 38 C.F.R. § 4.119, Diagnostic Code 7913.  Pursuant to that diagnostic code, an evaluation of 20 percent is assigned for diabetes requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A 40-percent evaluation is warranted when the diabetes requires insulin, restricted diet, and regulation of activities.  

In August 2009, the Veteran's primary care physician, Dr. Cannon, provided a statement that the Veteran was being treated for type II insulin-dependent diabetes mellitus and obliged to take insulin daily, to follow a restricted diet, and to restrict his activities.  Unfortunately, Dr. Cannon did not elaborate on what he meant by "restrict his activities."  For VA purposes, regulation of activities is the avoidance of strenuous occupational and recreational activities with the intention of avoiding hypoglycemic episodes.

In February 2011 and April 2014, the Veteran underwent VA examinations at which time the examiners determined that his diabetes did not restricted his ability to perform strenuous activities.  The February 2011 VA examiner noted that VA treatment records indicated that the Veteran did not exercise for 30 minutes three to four times per week due to lower extremity leg pain and also noted that when asked about the reason for his restriction, the Veteran stated that he had tried to explain to the doctor about his foot pain but that he did not feel like the doctor understood what he was talking about; and that the doctor, "told me just to stay off of them."  The VA examiner determined that although the Veteran did have documentation stating that he was on restricted activities, his activities were restricted due to foot/lower extremity pain, likely due to his neuropathy.  

In March 2013, when asked if his doctors had restricted any physical activities or anything, the Veteran testified, "They told me to do what I felt I could do.  ... as long as it doesn't hurt ..."

Because there is a question of what Dr. Cannon meant by his statement that the Veteran was obliged to restrict his activities, it is the Board's opinion that Dr. Cannon should be provided an opportunity to supplement his August 2009 opinion with an explanation.  Further, any records that the Dr. has which indicated that he so informed the Veteran should be obtained for association with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his diabetes mellitus prior to April 11, 2014, that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.
  

2.  Following any needed release from the Veteran, contact Dr. Cannon and ask him to clarify his statement that the Veteran was obliged to "restrict his activities".  Specifically, Dr. Cannon should be asked whether prior to April 11, 2014, the Veteran's diabetes mellitus medically required the avoidance of strenuous occupational and recreational activities with the intention of avoiding hypoglycemic episodes.  Dr. Cannon should be requested to provide a detailed rationale for any additional opinion rendered.  He should also be asked to provide any available treatment records of the Veteran for this period to the extent such records have not been forwarded to the VA.  Again, the Veteran's assistance in obtaining this information should be solicited as needed.

3.  The case should be reviewed on the basis of the additional evidence.   If additional development is indicated in view of evidence received, such development should be undertaken.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


